Citation Nr: 0409966	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  02-12 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The veteran served on active duty from October 1965 to March 1966.

This case comes to the Board of Veterans' Appeals (the Board) on 
appeal from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York 
which determined that new and material evidence had not been 
received which was sufficient to reopen a previously-denied claim 
of entitlement to service connection for an acquired psychiatric 
disability.

The veteran testified at a hearing on May 6, 2003 which as chaired 
by the undersigned Veterans Law Judge at the RO.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.


FINDINGS OF FACT

1.  In July 1989, the Board denied the veteran's claim of 
entitlement to service connection for a psychiatric disorder.

2.  The evidence submitted subsequent to the Board's 1989 decision 
that is new, in that it is not cumulative and was not previously 
considered, is material, in that it bears directly and 
substantially on the issue on appeal, whether the veteran 
currently has an acquired psychiatric disorder and whether it was 
incurred during service.

3.  The medical and other evidence of record shows that the 
veteran's currently diagnosed acquired psychiatric disorder, 
bipolar disorder, is related to his military service.


CONCLUSIONS OF LAW

1.  The July 1989 Board decision is final.  New and material 
evidence has been submitted to reopen the claim of entitlement to 
service connection for an acquired psychiatric disorder.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2001); 38 
C.F.R. § 20.1100 (2003).

2.  An acquired psychiatric disorder, bipolar disorder, was 
incurred in active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he suffers from an acquired psychiatric 
disorder which had its onset during service and that service 
connection is therefore warranted.  Implicit in the veteran's 
presentation is the contention that he has submitted evidence 
which is sufficient to reopen his previously-denied claim.

In the interest of clarity, the Board will initially review 
various laws, regulations and judicial precedent generally 
pertaining to veterans claims as well as those governing the issue 
on appeal, namely whether new and material evidence has been 
submitted to reopen the previously denied claim of service 
connection for an acquired psychiatric disorder.  The Board will 
then move on to an analysis of the claim.  Although all of the 
evidence in the claims file may not be specifically cited in the 
Board's decision, the Board has reviewed and considered all of the 
evidence in the claims file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002)] set forth an 
enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefined the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.

The VCAA is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of enactment 
but not yet final as of that date.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002).  The VCAA, however, left intact the 
requirement that a veteran-claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed to 
evaluate the merits of that claim.  The VCAA provides that 
"nothing in the VCAA shall be construed to require the Secretary 
to reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108."  38 U.S.C.A. § 5103A(f) (West 2002).

Notice

When VA receives a substantially complete application for 
benefits, it has an obligation to notify the claimant of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003).  This provision applies to cases, such as 
this, in which the issue revolves around the submission of new and 
material evidence in an attempt to reopen a previously denied 
claim.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Review of the claims file reveals that the veteran was notified 
that he needed to submit new and material evidence to reopen his 
claim for service connection for an acquired psychiatric disorder.  
The veteran was provided with the proper forms for authorizing VA 
to obtain any indicated medical records.  Crucially, he was 
notified of the relevant provisions of the VCAA in a letter sent 
to him in May 2001.  He also was provided notice of the regulation 
implementing the VCAA, 38 C.F.R. § 3.159, in an April 2003 
Supplemental Statement of the Case.

Duty to assist

VA is obligated under the VCAA to make reasonable efforts to help 
the claimant obtain evidence necessary to substantiate the claim.  
However, the duty to provide a medical examination and/or obtain a 
medical opinion in a claim for disability compensation benefits is 
not authorized in cases involving an attempt to reopen a finally 
decided claim unless new and material evidence is presented or 
secured.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(iii).

The Board additionally observes that, notwithstanding the 
application of the VCAA, general due process considerations have 
been complied with.  See 38 C.F.R. § 3.103.  In his VA Form 9, the 
veteran requested a personal hearing before the Board, and such a 
hearing was held in May 2003.  Moreover, over the course of his 
long-standing appeal, the veteran and his representative have been 
accorded ample opportunity to present evidence and argument in 
connection with this appeal.

Relevant Law and Regulations

Service connection - in general

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

Notwithstanding the lack of a diagnosis of a disability during 
service, service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to establish service connection for a claimed disorder, 
there must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Personality disorders

A personality disorder is deemed to be a congenital or 
developmental abnormality and is not considered to be a disability 
for the purposes of service connection.  See 38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2003); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996), and cases cited therein.

Presumption of soundness

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or where 
clear and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior thereto. 38 U.S.C.A. 1111 
(West 2002); 38 C.F.R. 3.304(b) (2003).

Finality/new and material evidence 

In general, Board decisions are final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2003).  Pursuant to 38 U.S.C.A. § 
5108, a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to that 
claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to substantiate 
the claim and present the reasonable possibility of substantiating 
the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156 (2003)].  The change in the law, 
however, pertains only to claims filed on or after August 29, 
2001.  Because the veteran's claim to reopen was filed in July 
2000, his claim will be adjudicated by applying the law previously 
in effect, described immediately below.

New and material evidence is defined as evidence not previously 
submitted to agency decision-makers that bears directly and 
substantially upon the specific matter under consideration; which 
is neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so significant 
that it must be considered in order to decide fairly the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001).  There must be new and 
material evidence as to each and every aspect of the claim which 
was lacking at the time of the last final denial in order for 
there to be new and material evidence to reopen the claim.  See 
Evans v. Brown, 9 Vet. App. 273 (1996).  However, in Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States 
Court of Appeals for the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Analysis

New and material evidence

As noted in the Introduction, this appeal stems from a RO decision 
which determined that new and material evidence which was 
sufficient to reopen the veteran's previously-denied claim had not 
been submitted.  The Board must evaluate evidence added to the 
record since the last final decision in order to determine whether 
new and material evidence exists.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The last final decision as to the matter of the 
veteran's claim of entitlement to service connection for a 
psychiatric disability is a July 1989 Board decision.  
Accordingly, the Board will evaluate evidence received since its 
1989 decision in order to determine whether such constitutes new 
and material evidence that is sufficient to reopen the previously 
denied claim.

(i.)  The "old" evidence

Evidence of record at the time of the Board's July 1989 decision 
included the veteran's service medical records.  His enlistment 
physical examination was pertinently normal.  Approximately four 
months after entering service, the veteran engages in a variety of 
inappropriate behaviors, including crying, tremor agitation and 
physical attacks on other personnel.  The veteran reported a 
history of "nervousness" before service, as well as an incident in 
which he had attacked a neighbor and had been charged with 
assault.  The diagnosis was emotionally unstable personality.  

The veteran experienced a panic attack at a railroad station while 
returning home form weekend leave and was hospitalized.  He gave a 
history consistent with that described above.  A Medical Board 
recommended that he be separated from service due to a personality 
disorder of the emotionally unstable type, existing prior to 
service and not aggravated by service.

A September 1974 VA examination resulted in a diagnosis of anxiety 
neurosis with personality disorder.    

The Board concluded that the veteran's personality disorder was 
the "only psychiatric condition found in service" and as "the 
personality disorder by its very nature existed before service, . 
. . . [t]here is no basis in law to support a finding that an 
acquired psychiatric disorder begun [sic] in service, or was even 
present in service, or that any preservice disorder worsened in 
service."  

(ii.)  The additionally received evidence

Evidence received since the Board's July 1989 denial of the 
veteran's claim includes a substantial body of VA and private 
treatment reports that reflect a long history of chronic mental 
disease in the years after service, with new psychiatric 
diagnoses, most of which are not personality disorders.  The bulk 
of recent diagnoses indicate that the veteran has bipolar 
disorder.  

Also added to the record is a May 2003 opinion of D.Y.S., M.D., a 
Staff Psychiatrist with the VA Western new York Healthcare System.  
This opinion reads as follows:

[The veteran] has been suffering from Bipolar Disorder, a major 
psychiatric illness, with a variety of symptoms since he was in 
the military Service.  He was diagnosed with Personality Disorder 
when he was discharged from the Service after three periods of 
psychiatric hospitalization, then later diagnosed with Bipolar 
Disorder by a civilian psychiatrist.

After he was discharged, he continued psychiatric treatment with 
more characteristic symptoms of Bipolar Disorder: mood swings wit 
highs and lows.  In addition, he had several hospitalizations and 
once was treated with ECT [electric shock therapy].

In my opinion, I believe that he had an onset of his psychiatric 
illness, Bipolar Disorder while he was in Service and that 
Personality Disorder was a misdiagnosis.

(iii.) Discussion

As noted above, in order for service connection to be granted, 
three elements must be present: (1) a current disability; (2) in-
service incurrence of such disability; and (3) medical nexus. See 
Hickson, supra.  The Board denied the veteran's claim in July 1989 
because, although there was ample evidence of psychiatric problems 
during service, satisfying element (2), the diagnosed personality 
disorder was not considered to be a disability for VA purposes, 
see 38 C.F.R. §§ 3.303, 4.9, and because there was no medical 
nexus evidence which associated any acquitted psychiatric 
disability with the veteran's service. 

It is evident from review of the newly submitted evidence that, 
with respect to the claimed disorder, the veteran now has a 
diagnosed acquired psychiatric disorder, thus satisfying element 
(1).  In addition, a VA physician has submitted a medical opinion 
statement relating the onset of the veteran's current psychiatric 
disorder (bipolar disorder) to his service, thus satisfying 
element (3).  Because the newly-received medical evidence reflects 
that the veteran has a current diagnosis of an acquired 
psychiatric disorder (bipolar disorder) linked to service, this 
evidence is so significant that it must be considered in order to 
decide fairly the merits of this claim.  See 38 C.F.R. § 3.156 
(2001).

Accordingly, the Board concludes that new and material evidence 
has been received which is sufficient to reopen the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder.

Procedural concerns

The Board has reopened the veteran's claim and will now discuss 
the claim on its merits.  Before doing so, however, the Board must 
consider certain procedural concerns.

(i.) Standard of review

Once all the evidence has been brought together, the Board has the 
responsibility to evaluate the entire record on appeal on a de 
novo basis.  See 38 U.S.C.A. § 7104(a).  The standard of review 
changes at this juncture and is as follows.  When there is an 
approximate balance of the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  To deny 
a claim on its merits, the evidence must preponderate against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In evaluating the evidence and rendering a decision on the merits, 
the Board is required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  In that connection, the Board observes that the 
Justus presumption of credibility does not apply after a claim has 
been reopened.  In addition, as noted above, although certain 
evidence may be sufficient to reopen the claim, it is not 
necessarily dispositive of the ultimate outcome of the case.  
Hodge, supra.  All evidence must be evaluated in arriving at a 
decision on the merits.


(ii.) VA's statutory duty to assist

The statutory duty to assist, as discussed above, also comes into 
play at this juncture.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been identified 
and obtained.  The file shows that service department, VA and 
private treatment and examination records, as well as records 
considered in connection with a 1991 claim for benefits from the 
Social Security Administration, have been obtained.  Also of 
record is the medical nexus statement from a VA physician which 
was associated with the record on appeal in May 2003.  The veteran 
has not suggested the presence of any outstanding medical records 
relevant to his claim.

There is no indication that there exists any other evidence which 
has a bearing on this case.  The veteran and his representative 
have pointed to none, and the Board has identified none.

In short, the Board has carefully considered the provisions of the 
VCAA in light of the record on appeal, and for the reasons 
expressed above finds that the development of the claim has been 
consistent with the provisions of the new law.  



(iii.) Bernard considerations

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United States 
Court of Appeals for Veterans Claims held that when the Board 
addresses in a decision a question that has not been addressed by 
the RO, it must consider whether the claimant has been given 
adequate notice and opportunity to respond and, if not, whether 
the claimant will be prejudiced thereby.  In particular, the Board 
must consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to address 
the question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.

In this case, the RO did not consider the veteran's claim on a de 
novo basis.  However, in light of the Board's favorable decision, 
it is obvious that he is not prejudiced by the Board's initial 
consideration of the matter. 

Accordingly, the Board will proceed to a decision on the merits on 
the issue on appeal.

De novo discussion of claim

As has been discussed above, in order to establish service 
connection for the claimed psychiatric disorder, there must be (1) 
evidence of a current disability; 
(2) evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247 (1999).  Having reopened this 
claim, the determination as to whether these requirements are met 
is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1, 8 (1999).

As a first step in the determination of entitlement to service 
connection, the Board finds that the veteran has a current 
acquired psychiatric disability (as opposed to a personality 
disorder which as explained above service connection may not be 
granted).  The medical statement from the VA physician dated in 
May 2003 denotes that the veteran currently has bipolar disorder.  
There is additional evidence which supports this conclusion.  
Hickson element (1) has therefore been met.

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the veteran's service medical records establish 
that he was hospitalized and evaluated due to psychiatric 
problems.  Given this fact, it is entirely reasonable to conclude 
that, notwithstanding the absence of specific mental disease 
diagnosis apart from the reported personality disorder, the 
veteran's current psychiatric diagnosis could have been present at 
that time.  Hickson element (2) has therefore also been satisfied.

With respect to Hickson element (3), medical nexus, the VA 
physician opined in his statement of May 2003 that the veteran's 
bipolar disorder had its onset in service.  Specifically, this 
physician determined that the veteran had been suffering from 
bipolar disorder since he was in the military and that the in-
service diagnosis of a personality disorder was a misdiagnosis.  
The VA physician additionally explained  that after the veteran 
was discharged, he demonstrated more characteristic symptoms of 
bipolar disorder, such as mood swings.  Thus, there is of record  
an competent medical opinion that the veteran's current 
psychiatric disorder began in service.  

There is no medical opinion to the contrary, except for the in-
service 
opinion that the veteran had a personality disorder.  Subsequent 
medical evaluations have made this opinion untenable, at least to 
the extent that it concluded that the veteran's only psychiatric 
disability was a personality disorder.  Post-service 
medical records include a number of diagnoses of acquired 
psychiatric disability, to include generalized anxiety disorder; 
dysthymia; major depression; chronic depression problem with 
psychophysiological features and phobias; panic disorder with 
agoraphobia; and bipolar disorder.  This medical evidence suggests 
to the Board that the exact nature of the veteran's mental disease 
may be somewhat elusive from a medical standpoint, although it 
appears that the current diagnosis is bipolar disorder.  In this 
respect, the Board assigns a high degree of probative value to the 
findings and conclusions offered by the VA doctor in his statement 
of May 2003.  It appears that he formulated his medical 
conclusions based on the veteran's entire history.

The Board has also considered the matter of whether an acquired 
psychiatric disability pre-existed the veteran's service.  There 
is evidence of psychiatric problems before service, most if not 
all of it self-reported by the veteran, However, the Board does 
not believe that the statutory presumption of soundness has been 
rebutted by clear and unmistakable evidence.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).  The veteran's enlistment examination 
is pertinently negative.  The in-service medical evidence, 
although indicating that a personality disorder pre-existed 
service, did not mention any acquired psychiatric disability.  And 
the May 2003 VA medical opinion clearly stated that the veteran's 
bipolar disorder began during service.  Accordingly, the 
presumption of soundness has not been rebutted.   

In summary, for the reasons and bases expressed above, the Board 
concludes that Hickson element (3), and therefore all Hickson 
elements, have been met, and that service connection for an 
acquired psychiatric disorder, diagnosed as bipolar disorder, may 
therefore be granted.  The appeal is allowed.

Additional comment

As discussed above, the veteran was diagnosed as having 
personality disorder in service.  Post-service diagnoses include, 
in addition to various diagnoses of acquired psychiatric 
disability, personality disorder with accompanying depressive 
anxiety and mixed personality disorder.  Based on this record, it 
is possible that the veteran may have a personality disorder which 
co-exists with the currently diagnosed bipolar disorder.  As 
discussed above, service connection cannot be granted for 
personality disorders because these are not considered 
disabilities for which service connection may be granted.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2003).  The Board emphasizes that 
service connection is being granted only for an acquired 
psychiatric disability, currently diagnosed as bipolar disorder.



ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as bipolar disorder, is granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



